EXHIBIT 10.1

 

NINTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT



This NINTH Amendment to SECOND AMENDED AND RESTATED Credit Agreement (this
“Amendment”), effective as of the 8th day of August, 2012 (the “Ninth Amendment
Effective Date”), is entered into by and among magnum hunter resources
corporation, a Delaware corporation (the “Borrower”), the guarantors party
hereto (the “Guarantors”), the lenders party hereto (the “Lenders”) and BANK OF
MONTREAL, as administrative agent for the Lenders (the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Second Amended and Restated Credit Agreement dated April 13, 2011
(as amended by the First Amendment to Second Amended and Restated Credit
Agreement effective as of June 30, 2011, the Second Amendment to Second Amended
and Restated Credit Agreement effective as of August 15, 2011, the Third
Amendment to Second Amended and Restated Credit Agreement effective as of
September 28, 2011, the Fourth Amendment to Second Amended and Restated Credit
Agreement effective as of December 6, 2011, the Fifth Amendment to Second
Amended and Restated Credit Agreement and Second Amendment to Amended and
Restated Security and Pledge Agreements effective as of February 14, 2012, the
Sixth Amendment to Second Amended and Restated Credit Agreement effective as of
May 2, 2012, the Seventh Amendment to Second Amended and Restated Credit
Agreement effective as of May 2, 2012, the Eighth Amendment to Second Amended
and Restated Credit Agreement effective as of August 10, 2012, and as further
amended or restated from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement; and

 

WHEREAS, said parties are willing to so amend the Credit Agreement subject to
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

 

2. Amendment to Section 9.02. Section 9.02 of the Credit Agreement is hereby
amended to restate clause (p) thereof in its entirety as follows:

 

“(p) Debt evidenced by Senior Notes (including unsecured guarantees in respect
thereof) not to exceed an aggregate principal amount of $550,000,000 at any time
outstanding; provided that (i) the maturity date of the Senior Notes shall not
be earlier than one year after the Maturity Date and (ii) the Borrower shall not
prepay any amounts owing under the Senior Notes at any time;”.

 



1

 



 

3. Amendment to Section 9.03. Section 9.03 of the Credit Agreement is hereby
amended to restate clause (k) thereof in its entirety as follows:

 

“(k) reserved.”

 

4. Amendment to Section 9.04. Section 9.04 of the Credit Agreement is hereby
amended to restate clause (c) thereof in its entirety as follows:

 

“(c) without limiting the dividends permitted by Section 9.04(b), the Borrower
may declare and pay cash dividends on its Series C and Series D preferred stock
permitted hereunder so long as (i) no Event of Default exists at the time of, or
is caused by, such payment, (ii) after giving effect to such payment,
availability under the Borrowing Base is equal to or greater than the greater of
(x) two and one-half percent (2.5%) of the Borrowing Base then in effect and
(y) $5,000,000, and (iii) such dividends do not exceed $25,000,000 in any
calendar year;”.

 

5. Consent to Sale of Real Property. The Administrative Agent and the Lenders
hereby consent to the sale by Magnum Hunter Production Inc. of that certain
office building located in Lexington, Kentucky as described in Schedule 9.03 of
the Credit Agreement (the “Released Property”). The Administrative Agent and the
Lenders hereby (i) waive Section 9.11 of the Credit Agreement to the extent
necessary to effectuate the sale of the Released Property and (ii) agree that
the value of the Released Property shall not be included in calculating the
usage of the basket in Section 9.11(e) of the Credit Agreement.

 

6. Borrowing Base Redetermination; Acknowledgement and Agreement of the Parties.

 

(a)Effective as of the Ninth Amendment Effective Date, the Conforming Borrowing
Base shall be equal to $260,000,000 and the Non-Conforming Borrowing Base shall
be equal to $0.    

(b)The parties hereto acknowledge and agree that the Borrowing Base
redetermination effected pursuant to clause (a) of this Section 6 shall be
deemed to be the November 1, 2012 Scheduled Redetermination.

 

7. Ratification. Each of the Borrower and the Guarantors hereby ratifies all of
its respective obligations under the Credit Agreement and each of the Loan
Documents to which it is a party, and agrees and acknowledges that the Credit
Agreement and each of the Loan Documents to which it is a party are and shall
continue to be in full force and effect as amended and modified by this
Amendment. Except as provided herein, nothing in this Amendment extinguishes,
novates or releases any right, claim, lien, security interest or entitlement of
any of the Lenders or the Administrative Agent created by or contained in any of
such documents nor is the Borrower nor any Guarantor released from any covenant,
warranty or obligation created by or contained herein or therein.

 



2

 

  

8. Representations and Warranties. The Borrower and Guarantors hereby represent
and warrant to the Administrative Agent and the Lenders that (a) this Amendment
has been duly executed and delivered on behalf of the Borrower and Guarantors,
(b) this Amendment constitutes a valid and legally binding agreement enforceable
against the Borrower and Guarantors in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (c) the representations and warranties contained in the
Credit Agreement and the Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof
(except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date), (d) no
Default or Event of Default exists under the Credit Agreement or under any Loan
Document as of the Ninth Amendment Effective Date and (e) the execution,
delivery and performance of this Amendment has been duly authorized by the
Borrower and Guarantors.

 

9. Conditions to Effectiveness. This Amendment shall be effective on the Ninth
Amendment Effective Date upon satisfaction of the following conditions:

 

(a)the Borrower, the Guarantors and each of the Lenders shall have executed and
delivered to the Administrative Agent counterparts of this Amendment;    

(b)the Borrower shall have delivered to the Administrative Agent (i) the Reserve
Report supporting the redetermination of the Borrowing Base effected hereby,
(ii) the related certificate required to be delivered by the Borrower pursuant
to Section 8.12(a) and (c) of the Credit Agreement, (iii) any Engineering
Reports as shall have been reasonably requested by the Required Lenders in
connection with the Reserve Report described in clause (i) above and (iv) title
information required to be delivered by the Borrower pursuant to Section 8.13(a)
of the Credit Agreement; and    

(c)the Borrower shall have paid to the Administrative Agent and the Lenders all
fees and expenses that are due in connection with this Amendment.

 

10. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original, electronic or facsimile form each of which
shall be construed as an original, but all of which together shall constitute
one and the same instrument.

 

11. Governing Law. This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith shall be deemed to be contracts
and agreements under the laws of the State of New York and of the United States
of America and for all purposes shall be construed in accordance with, and
governed by, the laws of New York and of the United States.

 



3

 

 



12. Final Agreement of the Parties. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Credit Agreement,
as amended by this Amendment. Nothing in this Amendment, express or implied is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.

 

[Signature Pages Follow]

 



4

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the Ninth Amendment
Effective Date.

 

 



  BORROWER:       MAGNUM HUNTER RESOURCES   CORPORATION, a Delaware corporation



 



 



  By: /s/ Ronald D. Ormand     Ronald D. Ormand     Chief Financial Officer



 

 

  GUARANTORS:       PRC WILLISTON, LLC,   a Delaware limited liability company



 

 





  By: Magnum Hunter Resources Corporation,     its sole member

 



 



  By: /s/ Ronald D. Ormand     Ronald D. Ormand     Chief Financial Officer

 

 

  MAGNUM HUNTER RESOURCES LP,   a Delaware limited partnership



 

 







  By: Magnum Hunter Resources GP, LLC,     its general partner

 



 

  By: Magnum Hunter Resources Corporation,     its sole member      

 





  By: /s/ Ronald D. Ormand     Ronald D. Ormand     Chief Financial Officer



 







 





Signature Page to Ninth Amendment to Credit Agreement

 

 

 



  MAGNUM HUNTER RESOURCES GP, LLC,   a Delaware limited liability company      
    By: Magnum Hunter Resources Corporation,     its sole member                
    By: /s/ Ronald D. Ormand       Ronald D. Ormand       Chief Financial
Officer                   TRIAD HUNTER, LLC,   a Delaware limited liability
company                   By: /s/ Ronald D. Ormand     Ronald D. Ormand     Vice
President                



  EAGLE FORD HUNTER, INC.,   a Colorado corporation               By: /s/ Ronald
D. Ormand     Ronald D. Ormand     Secretary               MAGNUM HUNTER
PRODUCTION INC.,   a Kentucky corporation               By: /s/ Ronald D. Ormand
    Ronald D. Ormand     Chief Financial Officer               NGAS HUNTER, LLC
              By: /s/ Ronald D. Ormand     Ronald D. Ormand     Vice President
and Treasurer



 



Signature Page to Ninth Amendment to Credit Agreement

 

 

 



  MHR CALLCO CORPORATION,   a corporation existing under the laws of the
Province of Alberta               By: /s/ Ronald D. Ormand     Ronald D. Ormand
    Vice President               MHR EXCHANGECO CORPORATION,   a corporation
existing under the laws of the
Province of Alberta               By: /s/ Ronald D. Ormand     Ronald D. Ormand
    Vice President               WILLISTON HUNTER CANADA, INC.,   a corporation
existing under the laws of the
Province of Alberta               By: /s/ Ronald D. Ormand     Ronald D. Ormand
    Executive Vice President and Chief
Financial Officer         WILLISTON HUNTER INC.,   a Delaware corporation      
        By: /s/ Ronald D. Ormand     Ronald D. Ormand     Executive Vice
President and Chief
Financial Officer

 

 

Signature Page to Ninth Amendment to Credit Agreement

 



 



        WILLISTON HUNTER ND, LLC,   a Delaware limited liability company        
      By: /s/ Ronald D. Ormand     Ronald D. Ormand     Vice President and
Treasurer               BAKKEN HUNTER, LLC,   a Delaware limited liability
company               By: /s/ Ronald D. Ormand     Ronald D. Ormand    
Executive Vice President

 



Signature Page to Ninth Amendment to Credit Agreement

 



 

  ADMINISTRATIVE AGENT AND LENDER:         BANK OF MONTREAL               By:
/s/ Gumaro Tijerina     Gumaro Tijerina     Director

 



Signature Page to Ninth Amendment to Credit Agreement

 

 



  LENDER:         CAPITAL ONE, NATIONAL ASSOCIATION               By: /s/
Matthew L. Molero   Name: Matthew L. Molero   Title: Vice President      

 

 

Signature Page to Ninth Amendment to Credit Agreement

 



 

        LENDER:         AMEGY BANK NATIONAL ASSOCIATION               By: /s/
Mark A. Serice   Name: Mark A. Serice   Title: Senior Vice President      

 



Signature Page to Ninth Amendment to Credit Agreement

 

 



        LENDER:         KEYBANK NATIONAL ASSOCIATION               By: /s/ Paul
J. Pace   Name: Paul J. Pace   Title: Senior Vice President

 



Signature Page to Ninth Amendment to Credit Agreement

 



 

        LENDER:         UBS LOAN FINANCE LLC               By: /s/ Mary E. Evans
  Name: Mary E. Evans   Title: Associate Director                     By: /s/
David Urban   Name: David Urban   Title: Associate Director      

 



Signature Page to Ninth Amendment to Credit Agreement

 

 



        LENDER:         CITIBANK, N.A.               By: /s/ John Miller   Name:
John Miller   Title: Vice President

 



Signature Page to Ninth Amendment to Credit Agreement

 



 

        LENDER:         DEUTSCHE BANK TRUST COMPANY AMERICAS               By:
/s/ Marguerite Sutton   Name: Marguerite Sutton   Title: Director              
By: /s/ Omayra Laucella   Name: Omayra Laucella   Title: Director

 



Signature Page to Ninth Amendment to Credit Agreement

 

 



        LENDER:         CREDIT SUISSE AG, Cayman Islands Branch              
By: /s/ Ari Bruger   Name: Ari Bruger   Title: Vice President               By:
/s/ Michael Spaight   Name: Michael Spaight   Title: Assoicate

 



Signature Page to Ninth Amendment to Credit Agreement

 



 

        LENDER:         GOLDMAN SACHS BANK USA               By: /s/ Mark Walton
  Name: Mark Walton   Title: Authorized Signatory

 


Signature Page to Ninth Amendment to Credit Agreement

 



 

        LENDER:         SUNTRUST BANK               By: /s/ Yarin Pirio   Name:
Yarin Pirio   Title: Director

 



Signature Page to Ninth Amendment to Credit Agreement

 

 



        LENDER         ROYAL BANK OF CANADA               By: /s/ Kristan Spivey
  Name: Kristan Spivey   Title: Authorized Signatory

 


 

Signature Page to Ninth Amendment to Credit Agreement

 



 

      LENDER         ABN AMRO CAPITAL USA LLC               By: /s/ David L.
Montgomery   Name: David L. Montgomery   Title: Director               By: /s/
Darrell Holley   Name: Darrell Holley   Title: Managing Director

 



Signature Page to Ninth Amendment to Credit Agreement

 



 

        LENDER         BANK OF AMERICA, N.A.               By: /s/ Jeffrey
Rathkamp   Name: Jeffrey Rathkamp   Title: Managing Director



 



Signature Page to Ninth Amendment to Credit Agreement



